 

Case 1:21-cr-00237-RDM Document 47 Filed 05/27/21 Page 1 of 1

Case 1:21-cr-00237-RDM Document 37-1 Filed 05/13/21 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Criminal Action No. 21-237-2 (RDM)
MATTHEW LELAND KLEIN,

Defendant.

 

 

DECLARATION OF DONNA THIBODEAU
Under 28 U.S.C. § 1746, I, Donna Thibodeau, state the following:

1. Iam the third-party custodian for Mr. Matthew Leland Klein. By order of the Court, Mr.
Klein is confined to my home in Baker County, Oregon.

2. From the period of S | |.» 2021 to 5 Q _, 2021, L attest that Matthew Leland Klein
has fully complied with each and every condition of his pre-trial release.

3. attest that if I become aware or have reason to believe that Matthew Leland Klein has

violated or will violate any conditions of his release, I will immediately report this
information to the Pretrial Services Agency at (202) 442-1000.

I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed on: 5| a4 j , 2021

 
 
  

   

    
